DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on November 10, 2021 has been received. Claims 1-8 and 11-14 are currently pending, of which claims 13-14 are withdrawn.
Claims 1-8 and 11-12 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the removable strap is detached to the pair of bra cups during strapless mode and the removable strap is connected to the pair of bra cups during strap mode.” Similar to what was noted in the Non-Final Rejection, the limitation is indefinite, as Applicant has not previously defined the recited “strapless mode” and “strap mode,” and it is unclear what the respective modes include or exclude. There is also insufficient antecedent basis for the claim limitation as currently presented. As such, the metes and bounds of the claim limitation cannot be readily ascertained. Applicant is advised to first positively recite a strapless mode and a strap mode, and to define what each mode includes. For example, claim 1 could recite, in part:
“A bra assembly, comprising
a pair of bra cups comprising a first bra cup and a second bra cup; and
a removable strap;
wherein the bra assembly includes a strapless mode and a strap mode; 
wherein, in the strapless mode, the removable strap is detached from each of bra cups, and, in the strap mode, the removable strap is coupled to each of the bra cups…”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 11, and 12, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks (US PG Pub 2004/0128733) in view of Jones et al. (herein Jones)(US PG Pub 2003/0003844), further in view of Rowell (US Patent No. 4,054,972) and Chen (US PG Pub 2003/0236054).
Regarding claim 1, Hendricks discloses a bra assembly (11, note that bathing suit top 11 provides breast coverage/support and is usable as a bra), comprising:
a pair of bra cups (12) comprising a first bra cup (wearer’s right cup 12) and a second bra cup (wearer’s left cup 12);
a first fastener (20 as annotated in Fig. 2) coupled to the first bra cup (see Fig. 2 and paragraphs 0062-0065); wherein the first bra cup comprises a first pad (pad body of 12);
a second fastener (20 as annotated in Fig. 2) coupled to the second bra cup (see Fig. 2 and paragraphs 0062-0065); and
a removable pair of straps (21) comprising a third fastener (20 as annotated in Fig. 2) at a first end and a fourth fastener (20 as annotated in Fig. 2) at a second end (see Fig. 2 and paragraphs 0062-0065);


    PNG
    media_image1.png
    584
    822
    media_image1.png
    Greyscale

	Hendricks fails to disclose wherein the bra assembly includes a single removable strap. Instead, Hendricks discloses a pair of removable straps (21).
	However, Jones teaches a strap ensemble (311) for a bra assembly (310) comprising a single removable strap (139, see Figs. 10-11 and paragraphs 0073-0075), so as to allow the single strap to be easily concealed when the bra assembly is worn with a backless or halter-style garment (see paragraphs 0014-0016, 055, and 0075). It is also noted that providing a single strap instead of a pair of tied straps would reduce bulkiness and tension at the area the pair of straps are tied/knotted together.

Hendricks also fails to teach wherein the first, second, third, and fourth fasteners are clips, wherein the first clip comprises a first hole, wherein the first bra cup comprises a first connecting piece coupled to the first pad, and the first pad is coupled to the first clip via passing the first connecting piece through the first hole. Instead, Hendricks discloses a fastening system comprising securing apertures (20) and a clasp system (17, 18), to allow the different components of the bra assembly to be reversibly detached/attached (see Figs. 1-2 and paragraphs 0062-0065).
However, Rowell teaches a clasp fastener system (see Figs. 4-8) for use in brassieres (see column 1, lines 4-6) comprising a first clip (120) and a second clip (100) detachably connected to one another (see Figs. 4-8 and column 3, line 25 – column 4, line 16), wherein the first clip comprises a first hole (128), and wherein the first clip is configured to coupled to a brassiere cup via a first connecting piece (164) via passing the first connecting piece through the first hole (see Figs. 4-8 and column 3, line 51 – column 4, line 11), so as to provide a sturdy clasp fastener system that is easily fastened and unfastened, and minimizes the fastener distance between the bra cups (see column 1, lines 52-58 and column 4, lines 17-26).
Furthermore, Chen teaches a bra assembly (see Figs. 2-5) comprising a pair of cups (1) and a pair of shoulder straps (5), wherein the cups and straps are removably connected to one 
Therefore, based on Rowell’s and Chen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified  Hendricks’ clasp fastener system wherein the first, second, third, and fourth fasteners are clips, wherein the first clip comprises a first hole, wherein the first bra cup comprises a first connecting piece coupled to the first pad, and the first pad is coupled to the first clip via passing the first connecting piece through the first hole; as doing so would provide a sturdy clasp fastener system that is easily fastened and unfastened, and minimizes the fastener distance between the bra cups. Furthermore, providing the same type of fastener for both the shoulder strap fasteners and the inter-cup fasteners would provide a more intuitive experience for the user when removing and joining the components of the bra assembly.
Regarding the limitation “wherein the first clip is coupled to the second clip during the strapless mode,” the bra system together taught by Hendricks, Jones, Rowell, and Chen is capable of being used wherein the first clip is coupled to the second clip in a strapless mode of the bra system (e.g., by using the bra system as shown in Fig. 2 but with the neck straps removed). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
	Furthermore, it is noted that the recitations of “wherein the first clip is coupled to the second clip during the strapless mode” and “wherein the first clip is coupled to the third clip and the second clip is coupled to the fourth clip during the strap mode” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hendricks, Jones, Rowell, and Chen together teach the structure and interchangeability of the bra system as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).



Regarding claim 7, the modified bra assembly of Hendricks (i.e., Hendricks in view of Jones, Rowell, and Chen) is further disclosed wherein the first clip (first 20 of Hendricks as modified above/21 of Chen) and the fourth clip (fourth 20 of Hendricks as modified above/51 of Chen) are the same type of clip (see Figs. 2-5 of Chen and rejection of claim 1 above).

Regarding claim 8, the modified bra assembly of Hendricks (i.e., Hendricks in view of Jones, Rowell, and Chen) is further disclosed wherein the second clip (second 20 of Hendricks as modified above/21 of Chen) and the third clip (third 20 of Hendricks as modified above/51 of Chen) are the same type of clip (see Figs. 2-5 of Chen and rejection of claim 1 above).

Regarding claim 11, the modified bra assembly of Hendricks (i.e., Hendricks in view of Jones, Rowell, and Chen) is further disclosed wherein the second clip (second 20 of Hendricks/100 of Rowell) comprises a second hole (110 of Rowell; see Figs. 4-8 and column 3, lines 35-65 of Rowell).

.

Claims 3-6, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks, Jones, Rowell, and Chen, as applied to claim 2 above, in view of Fildan (US Patent No. 4,000,544).
Regarding claim 3, Hendricks, Jones, Rowell, and Chen together teach the limitations of claim 2, as discussed above, but fail to further teach wherein the first clip comprises a first clip body, a stopper, and a blocker, wherein the stopper and the blocker are coupled to the body.
However, Fildan teaches a clasp fastener system (1, 2) for use in brassieres (see column 1, lines 5-26) comprising two detachable clips (1, 2), wherein the first clip (1) comprises a groove (5) and the second clip (2) comprises an insertion (8), wherein the first clip is coupled to the second clip via inserting the insertion of the second clip into the groove of the first clip during the strapless mode (see Figs. 1-4 and column 2, line 40 – column 3, line 5), and wherein 
the first clip further comprises a first clip body (3), a stopper (6), and a blocker (see annotated Fig. 1 of Fildan), wherein the stopper and the blocker are coupled to the body (see Fig. 1 and column 2, line 40 – column 3, line 5 of Fildan); so as to allow the clips to be easily and attached 

    PNG
    media_image2.png
    504
    704
    media_image2.png
    Greyscale


	Therefore, based on Fildan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hendrick’s clip fastener system wherein the first clip comprises a first clip body, a stopper, and a blocker, wherein the stopper and the blocker are coupled to the body; as doing so would allow the clips to be easily and attached and detached in an articulated and secure manner, to prevent the clips from being opened inadvertently.

Regarding claim 4, the modified bra assembly of Hendricks (i.e., Hendricks in view of Jones, Rowell, Chen, and Fildan) is further disclosed wherein the second clip (second 20 of 

Regarding claim 5, Hendricks, Jones, Rowell, Chen, and Fildan together teach the limitations of claim 4, as discussed above.
Fildan fails to teach in the present embodiment wherein a top portion of the connector (9) is concave. Instead, Fildan appears to depict the top portion of the connector as substantially straight (see Fig. 1).
However, Fildan further teaches wherein the connector and blocker have a coordinating shape so as to allow for a slight clamping action when the clasp fasteners are attached (see column 2, lines 51-59). Fildan also teaches at least one alternate embodiment (see Figs. 11-13) wherein a top portion of the connector (9) is concave, and a corresponding bottom portion of the blocker (see annotated Fig. 10) is convex (see Fig. 10).
Based on Fildan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fildan’s connector to have a concave top portion, and Fildan’s blocker to have a corresponding convex bottom portion, as doing so would allow for a slight clamping action when the clasp fasteners are attached; and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

    PNG
    media_image3.png
    609
    694
    media_image3.png
    Greyscale


Regarding claim 6, the modified bra assembly of Hendricks (i.e., Hendricks in view of Jones, Rowell, Chen, and Fildan) is further disclosed wherein a bottom portion of the blocker is convex (see annotated Fig. 10 of Fildan and rejection of claim 5 above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732